The opinion of the Court was delivered by
Manning, J.
The defendant was convicted of larceny and was sentenced to hard labor for twelvemonths. There is neither any bill of exception nor assignment of error in the record, nor any brief for the defendant or other appearance made for him here.
A motion for a new trial was made below on the ground that the party convicted had discovered since the trial, not new evidence, but the importance of that evidence, the existence of which he knew before. The motion was overruled, and no complaint of the ruling was made.
This appeal is one of scores that are brought before us for no conceivable purpose but to delay the execution of the sentence, and entail upon the parish the expense of the prisoner’s confinement in the interim. The permission to appeal in criminal cases without incurring costs, and to have the appeal heard promptly, is a gracious concession to the criminal classes made from tender consideration for life and liberty, but it has been latterly so much abused to the detriment of the orderly and tax paying class, who have to foot the bills, that it will doubtless be thought wise to require the lower Judge’s certificate that there are questions that require review, or that there is something in the record that can be reviewed, before he grants the appeal.
Judgment affirmed.